DEC 03 201

Clerk, U S District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 19-109-BLG-SPW-1

Plaintiff,

VS. ORDER DENYING
DEFENDANT’S MOTION
WILLIAM CURTIS HILL JR., TO SUPPRESS
. STATEMENT
Defendant.

 

 

Before the Court is Defendant William Curtis Hill Jr.’s Motion to Suppress
Defendant’s Statement. (Doc. 29.) The Government has filed a response (Doc. 39),
and this motion is ripe for a ruling.

I. Background

On February 22, 2019, law enforcement searched Hill’s residence and
discovered over thirty grams of methamphetamine. (Docs. 30 at 1-2, 39 at 2.) The
case was referred to FBI Task Force Officer Moffet (TFO Moffet) for further
_ investigation. (Doc. 39 at 2.) Hill was on probation at the time and was required to
report regularly to his probation officer, Kelvin Harrell (PO Harrell). (Docs. 30 at
1-2, 39 at 2.) In early April, Hill received a text from PO Harrell ordering him to

report to the probation office on the afternoon of April 17, 2019. (Doc. 30 at 2.)
1
When Hill met PO Harrell, PO Harrell escorted him to a room where TFO Moffet
and TFO Michael Robinson were waiting to interview him.

TFO Moffet briefly explained the officers’ purpose for meeting with Hill,
began recording the interview, and asked Hill basic identification questions. (Doc.
30-A at 0:20-1:15.) TFO Moffet then read Hill his Miranda rights using the FBI’s
Advice of Rights form (Doc. 30-B). They had the following exchange:

TFO Moffet: Alright, I already explained a little bit to you about why
we’re here. I’m gonna—um—read you your rights now so that you can
understand those okay?

Hill: Okay.

TFO Moffet (reading from the FBI’s Advice of Rights form): Before
we ask you any questions, you must understand your rights. You have
the right to remain silent. Anything you say can be used against you in
court. You have the right to talk to a lawyer for advice before we ask
you any questions. You have the right to have a lawyer with you during
questioning. If you cannot afford a lawyer, one will be appointed for
you before any questioning if you wish. If you decide to answer any
questions now without a lawyer present, you have the right to stop
answering at any time.

Hill: Yeah.
TFO Moffet: You understand all that?
- Hill: Yeah.

TFO Moffet: Okay. Why don’t you sign right here saying that you
understand that—everything I just read to you?

Hill: (signs under the “CONSENT” section of the FBI’s Advice of
Rights form).
Hill: Okay.

TFO Moffet: So, when was this, back in February?
Hill: Yeah.

TFO Moffet: February 22nd?

Hill: Yep.

TFO Moffet: Take me through that day.

Hill: Okay, I—we were petting g ready to leave the house, I walked out
of the house to get in the car .

(Doc. 30-A at 1:08-2:00.) Hill proceeded to detail the events surrounding the
discovery of methamphetamine in his residence on February 22, 2019, after which
TFO Moffet concluded the interview. (Jd. at 2:00-14:08.) The Government later
charged Hill with conspiracy to possess with intent to distribute methamphetamine
and possession with intent to distribute methamphetamine. (Doc. 2.)
II. Discussion
Hill contends TFO Moffet did not fully inform him of his Miranda rights
because TFO Moffet did not read aloud the portion of the FBI Advice of Rights form
under “CONSENT” that states, “At this time, I am willing to answer questions
without a lawyer present.” See (Doc. 30-B.) He further argues that because TFO
Moffet never received Hill’s verbal consent to waive his Miranda rights, the
statements Hill made during the interview must be suppressed. (Doc. 30 at 11.) Hill

spends most of his brief arguing he was in custody and law enforcement interrogated .
3
him—two elements which, when met, require law enforcement to read a suspect his
Miranda rights. (Doc. 30 at 3-10.)

The Government concedes both elements were met and law enforcement
needed to advise Hill his Miranda rights before questioning him. However, the
Government argues TFO Moffet properly advised Hill of his Miranda rights and Hill
knowingly waived them. (Doc. 39 at 4—7.) |

Miranda requires law enforcement to inform an in-custody suspect of the
following rights before questioning him: “that he has the right to remain silent, that
anything he says can be used against him in a court of law, that he has the right to
the presence of an attorney, and that if he cannot afford an attorney one will be
appointed for him prior to any questioning if he so desires.” Miranda v. Arizona,
384 U.S. 436, 444 (1966). “Once warnings have been given, the subsequent
procedure is clear. If the individual indicates in any manner, at any time prior to or
during questioning, that he wishes to remain silent, the interrogation must cease.”
Id. at 473-74. Miranda requires a defendant to understand his rights, but when and
how he chooses to exercise them is his decision. United States v. Lares- Valdez, 939
F.2d 688, 690 (9th Cir. 1991).

Because the Government concedes law enforcement needed to inform Hill of

his Miranda rights, the only issues are: (1) whether TFO Moffet properly read Hill
his Miranda rights, and (2) whether Hill knowingly, intelligently, and voluntarily
waived them.

1. TFO Moffet properly read Hill his Miranda rights.

To meet Miranda’s requirements, no “precise formulation of the warnings
given” or “talismanic incantation” are necessary. California v. Prysock, 453 U.S.
355, 359 (1981). “Reviewing courts therefore need not examine Miranda warnings
as if construing a will or defining the terms of an easement. The inquiry is simply
whether the warnings reasonably convey to a suspect his rights as required by
Miranda.” Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (internal quotations
omitted).

Those rights, delineated above, do not contain a requirement that law
enforcement receive a suspect’s affirmative verbal consent to be interviewed after
reading him his Miranda rights and before questioning him. Likewise, there is no
requirement to inform a suspect of a right to stop questioning after it has begun.
Lares-Valdez, 939 F.2d at 690. Rather, after law enforcement reads a suspect his
Miranda rights, how the suspect chooses to exercise them is his prerogative. Id.

When TFO Moffet read Hill his rights in the FBI Advice of Rights form, he»
met the requirements under Miranda; he did not need to ask Hill if he waived his
Miranda rights and wished to answer questions. TFO Moffet clearly informed Hill

he had the right to remain silent, that anything he said could be used against him in
a court of law, that he had the right to the presence of an attorney, and that if he
could not afford an attorney one would be appointed for him prior to any questioning
if he so desired. See Miranda, 384 U.S. at 444 (1966). Nothing more was needed.
Hill’s concern—whether he consented to “answer questions without a lawyer
present”—instead weighs on whether he knowingly, intelligently, and voluntarily
waived his rights.

2. Hill knowingly, intelligently, and voluntarily waived his Miranda rights.

There is a presumption against waiver of one’s Miranda rights, which the
Government bears the burden of overcoming by a preponderance of the evidence.
United States v. Crews, 502 F.3d 1130, 1139-40 (9th Cir. 2007). In determining
whether a defendant knowingly, intelligently, and voluntarily waived his rights,
courts consider the totality of the circumstances. Unites States v. Price, 921 F.3d
777, 791-92 (oth Cir. 2019). That consideration involves the following factors:

(i) the defendant's mental capacity; (ii) whether the defendant signed a

written waiver; (iii) whether the defendant was advised in his native

tongue or had a translator; (iv) whether the defendant appeared to

understand his rights; (v) whether the defendant's rights were

individually and repeatedly explained to him; and (vi) whether the
defendant had prior experience with the criminal justice system.

Id. (quoting United States v. Crews, 502 F.3d 1130, 1140 (9th Cir. 2007)). A written
waiver in particular is strong evidence that the waiver is valid. North Carolina v.
Butler, 441 U.S. 369, 373 (1979); Derrick v. Peterson, 924 F.2d 813, 824 (9th Cir.

1990), overruled on other grounds by United States v. Preston, 751 F.3d 1008 (9th
| 6
Cir. 2014); United States v. Bernard S., 795 F.2d 749, 753 n. 4 (9th Cir. 1986).
Nevertheless, absent a written or explicit waiver, the Government may still show the
defendant knowingly, intelligently, and voluntarily waived his rights under the
circumstances. See Price, 921 F.3d at 792.

Hill understood his rights, but it is arguable whether he believed his signature
on the FBI Advice of Rights form to be a waiver. After reading Hill his rights, TFO
Moffet asked whether Hill understood them, and Hill responded affirmatively. TFO
Moffet then said, ““Why don’t you sign right here saying that you understand that—
everything I just read to you?” He was referring to the signature line under
“CONSENT.” That section of the form contains the following language: “At this
time, I am willing to answer questions without a lawyer present.” Given the short
duration between TFO Moffet handing the form to Hill and Hill signing it, it is
unlikely Hill took the time to read the form or understood his signature to be a written
waiver of his rights. There is a reasonable argument Hill believed his signature
indicated only that he understood his rights—just as TFO Moffet told him it would.

Nevertheless, the remaining circumstances indicate Hill knowingly,
intelligently, and voluntarily waived his rights. The interview recording speaks for
itself. There is no indication Hill was lacking in mental capacity or acting under
duress. Hill freely conversed with the officers and provided background information

before TFO Moffet read him his rights. Although Hill may have been nervous, the
conversation had an agreeable tone. Hill affirmed he understood his rights multiple
times and did not hesitate to sign a document stating he understood them (even if he
may not have believed the document was also a written waiver). He did not make
any statements or ask any questions about his rights indicating he did not understand
them. Neither did he attempt to exercise them; instead, after TFO Moffet began
asking him questions, Hill readily volunteered and provided a narrative of the events
leading up to the search of his residence. The recording indicates he was also
appropriately tracking and engaging in the conversation. Finally, he acknowledged
his maturity and experience with the criminal justice system when he stated, “I’m
38-years-old and sick of doing time.” (Doc. 30-A at 6:08.) Hill knew what his rights
were and knew he could stop the questioning at any time. Accordingly, even if Hill
did not expressly waive his Miranda rights, the circumstances indicate he impliedly
did so—knowingly, intelligently, and voluntarily.
I. Conclusion

TFO Moffet properly read and advised Hill of his Miranda rights. TFO
Moffet was not required to explicitly ask whether Hill consented to answer questions
without a lawyer present. Instead, the circumstances indicate Hill knowingly,
intelligently, and voluntarily waived his Miranda rights and agreed to answer the

questions the officers asked him. Accordingly,
IT IS ORDERED that the Defendant William Curtis Hill Jr.’s Motion to

Suppress Defendant’s Statements (Doc. 29) is DENIED.

Vecemmnber
DATED this LT day of Nevember, 2019.

Ave leila

“ SUSAN P. WATTERS
United States District Judge

 
